                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 United States of America,                                 Case No. 18-cr-0076 (WMW/TNL)

                                 Plaintiff,
                                                     FINAL ORDER OF FORFEITURE
        v.

 Martrell Devon Burns,

                                 Defendant.


       WHEREAS, on January 18, 2019, the Court entered a Preliminary Order of

Forfeiture ordering Defendant Martrell Devon Burns to forfeit property to Plaintiff United

States of America pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c);

       WHEREAS, the United States posted a Notice of Criminal Forfeiture for at least 30

consecutive days on an official government Internet site (www.forfeiture.gov), beginning

on January 24, 2019, providing notice of the intention of the United States to dispose of

the property described below in accordance with law and notice of the right of third parties

to petition the Court within 60 days after the first date of posting for a hearing to adjudicate

the validity of their alleged legal interest in the property; and

       WHEREAS, no petitions have been filed with the Clerk of Court and the time for

filing a petition has expired;

       NOW, THEREFORE, IT IS HEREBY ORDERED that:

       1.     Plaintiff United States of America’s motion for a final order of forfeiture,

(Dkt. 74), is GRANTED.
      2.     All right, title and interest in the AA Arms Inc., model AR9, semiautomatic

nine-millimeter pistol, serial number 200958, with an extended magazine and associated

ammunition, are hereby forfeited to and vested in the United States pursuant to 18 U.S.C.

§ 924(d)(1) and 28 U.S.C. § 2461(c).

      3.     The above-described property shall be disposed of by the United States in

accordance with law.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: April 25, 2019                                 s/Wilhelmina M. Wright
                                                      Wilhelmina M. Wright
                                                      United States District Judge




                                           2
